Case 2:19-cv-00076-DPM Document 50 Filed 03/16/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
DELTA DIVISION

EDDIE THOMAS PLAINTIFF
Vv. No. 2:19-cv-76-DPM

SOUTHWESTERN BELL TELEPHONE

COMPANY OF ARKANSAS; AT&T

CORP.; MATTHEW ALBRECHT; RICK

SEAWEL; and JOHN DOES 1-10 DEFENDANTS

ORDER
Response, Doc. 49, appreciated. Mr. Thomas has advised the
Court that he intends to represent himself. The stay is lifted. An Order
for Pro Se Plaintiffs and a Second Amended Final Scheduling Order will

issue.

So Ordered.

jo a, ) 4 / { I =

A A f
VV +} antLih GA
AS Gg vv d a, > Cane Y

D.P. Marshall Jr.
United States District Judge

 

i(Q LAS A f taf x |
/W YY IQACh PVA!
v i

 
